DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11 June 2022 is acknowledged.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Objections
Claim 1 is objected to because of the following informalities: in the last line, “one said grips” should apparently read --one of said pair of grips-- or --one grip of said pair of grips--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries (U.S. Pub. No. 2016/0104389 A1), in view of Tastard (U.S. Pub. No. 2009/0149698 A1).
Regarding claim 1, Humphries discloses a tactile feedback assembly capable of assisting a person in maintaining self-awareness and mindfulness (Abstract; [0018]; Figs. 1-3), said assembly comprising: a housing 10 configured for being placed on a person’s body ([0001]; e.g., lap-held or hand-held) and having a front wall 35/37, a rear wall 36/38 and a perimeter edge 18 defined at a juncture of said front and rear walls, said perimeter edge including a first lateral edge, a second lateral edge, a top edge, and a bottom edge (Figs. 1-3; [0017]; [0021]; e.g., front wall is top layer/piece, rear wall is bottom layer/piece, and perimeter edge is ribbing; rectangular-shaped device has the recited edges), each of said front and rear walls being comprises of a flexible material, said front and rear walls each comprising a cloth material ([0017]; fabric/cloth), said front wall having a different tactile impression than said rear wall ([0017]; front wall has tactile elements, while rear wall does not), a resiliently compressible material 32/33 being positioned within said housing ([0017]).  Humphries fails to disclose a pair of grips being attached to said housing, each of said first and second lateral edges having one said grips attached thereto.  Tastard discloses a similar tactile feedback assembly (Abstract; Fig. 1) comprising a pair of grips A2 attached to a housing, each grip attached to a lateral edge of the housing in order to act as handles for transporting purposes ([0011]; [0014]; [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Humphries with a pair of grips attached to the respective lateral edges, as taught by Tastard, in order to act as handles for transporting purposes.
Regarding claim 2, the combination of Humphries and Tastard discloses the invention as claimed, see rejection supra, but fails to expressly disclose that said housing has a length from said first lateral edge to said second lateral edge being between 4 and 8 inches, said housing having a height from said bottom edge to said top edge between 3 and 6 inches; however, Humphries teaches that the device may be approximately 12x12 inches with many variations in size allowed, and Tastard also teaches that the size of the device may vary according to the size and need of the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Humphries and Tastard with the recited dimensions because this sizing could have been discovered via routine experimentation/optimization in order to accommodate the size and need of the user.  The prior art teaches similar dimensions and determining the optimal/effective size for such a device could have easily been performed through routine experimentation.
Regarding claims 3 and 4, the combination of Humphries and Tastard discloses the invention as claimed, see rejection supra, and Tastard further discloses that each of said grips comprises a loop and a flexible tether (Fig. 1; [0020]; claims 3, 6).
Regarding claim 6, the combination of Humphries and Tastard discloses the invention as claimed, see rejection supra, and Humphries further discloses a plurality of raised elements being attached to said housing ([0017]; [0021]).
Regarding claim 7, the combination of Humphries and Tastard discloses the invention as claimed, see rejection supra, and Humphries further discloses that said raised elements are positioned only on said front wall ([0017]; [0021]).
Regarding claim 8, the combination of Humphries and Tastard discloses the invention as claimed, see rejection supra, and Humphries further discloses that said raised elements comprise buttons ([0021]; claim 3).  To the extent that it is arguable that Humphries discloses a single button instead of a plurality of buttons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Humphries and Tastard with multiple buttons in order to provide additional tactile feels for the user; further, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B).  Here, the duplication of a button merely provides the expected result of providing additional tactile feels to the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Humphries and Tastard as applied to claim 1 above, and further in view of Heath (U.S. Pub. No. 2017/0014595 A1).  The combination of Humphries and Tastard discloses the invention as claimed, see rejection supra, but fails to disclose a plurality of filaments being attached to and extending away from said top edge.  Heath discloses a similar tactile feedback assembly (Abstract; Fig. 4) comprising a plurality of filaments 109 attached near and extending away from the top edge of the housing in order to engage the user in repetitive activity ([0009]-[0010]; [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Humphries and Tastard with a plurality of filaments, as taught by Heath, in order to engage the user in repetitive activity.  To the extent that it is arguable that the proposed combination does not expressly teach that the filaments are attached to said top edge, this would have been an obvious manner of design choice that would not have modified the operation of the device (MPEP 2144.04.VI.C).  The particular placement of the filaments on the top edge vs. near the top edge of the housing does not affect the user’s ability to engage in repetitive activity with the filaments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wade et al. (U.S. No. 6,383,130) teaches a similar assembly with a cloth material, a textured fabric for tactile stimulation, and loop grips on either end of the assembly.  Johnson (U.S. Pub. No. 2015/0273178 A1) teaches a sensory therapy assembly made of cloth that includes textured areas and button fidgets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791